UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 12-2484


MARJORY WAGNER REGAN,

               Plaintiff – Appellant,

          v.

UNITED STATES DEPARTMENT OF VETERANS AFFAIRS; ERIC K.
SHINSEKI, Secretary, Department of Veteran Affairs; WILLIAM
FEELEY, Director, Buffalo VA Medical Center; MICHAEL S.
GRIMALDI, M.D., Buffalo VAMC; RUBEN CARTEJENA, M.D.,
Buffalo VAMC; JANE DOE 1, Medical Staff Buffalo VAMC; JOHN
DOE # 1, Medical Staff Buffalo VAMC; JOHN DOE #2, Medical
Staff Buffalo VAMC; JOHN DOE #3, Medical Staff Buffalo
VAMC; JOHN DOE #4, Medical Staff Buffalo VAMC; JOHN DOE #5,
Medical Staff Buffalo VAMC; JOHN DOE #6, Medical Staff
Buffalo VAMC; JANE DOE #2, Staff Member Buffalo VAMC; JANE
DOE #3, Medical Staff Buffalo VAMC; JANE DOE #4, Medical
Staff Buffalo VAMC; JOHN DOE #7, Medical Staff Buffalo
VAMC; JANE DOE #5, Medical Staff Buffalo VAMC; NANCY
BENJAMIN, Buffalo VAMC; KATHY PHILLIPS, Buffalo VAMC; JANE
DOE #6, Staff Member Cleveland VAMC; JANE DOE #7, Staff
Member Cleveland VAMC; JOHN DOE #8, MD, Cleveland VAMC;
JANE DOE #9, Office of Legal Council Buffalo VAMC; HENRY
PATRONSKI, Patient Advocate, Buffalo VAMC; JANE DOE #10,
Medical Staff Buffalo VAMC; AMY T. QUINLIVAN, M.D., Buffalo
VAMC; M. T. SRIKRISHNA, M.D., Buffalo VAMC; SAMUEL J.
VICARETI, Buffalo VAMC; JACQUELIN BRICKELMAN, Buffalo VAMC;
HONG-SHAUR SHIEH, Buffalo VAMC; LISA N. NICOLAS, M.D.,
Buffalo VAMC; JOANNE H. NELSON, LPN, Buffalo VAMC; MARGARET
DUNN, Buffalo VAMC; GEORGE P. BOUCHER, Buffalo VAMC;
BERNADINE H. DRAFFIN-PLUMMER, Buffalo VAMC; GREGORY PISKOR,
Buffalo VAMC; GEORGE J. BURNETT, M.D., Buffalo VAMC; JOSEPH
J. BASO, Buffalo VAMC; JANE DOE #11, Quality Management,
Buffalo VAMC; JOHN DOE #11, Chief of Medicine, Buffalo
VAMC; MICHAEL S. FINEGAN, Acting Director, Buffalo VAMC,

               Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:11-cv-00422-D)


Submitted:   March 25, 2013               Decided:   April 9, 2013


Before KEENAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marjory Wagner Regan, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Marjory    Wagner       Regan       appeals       the    district     court’s

order       granting    Defendants’       motion      to     dismiss       Regan’s      action

under       the   Federal       Tort     Claims      Act     (“FTCA”),        28    U.S.C.A.

§§ 1346(b)(1), 2671 - 2680 (West 2006 & Supp. 2012), for lack of

subject matter jurisdiction.               On appeal, Regan first argues that

the district court failed to provide her with adequate notice of

the time limitations for filing her sur-reply to the motion to

dismiss and her objections to the magistrate judge’s memorandum

and   recommendation.            However,      the    record       plainly       establishes

that she was provided clear notice of the deadlines applicable

to    both.       The    record    also    provides         no     evidence      that   Regan

requested an extension of time to file supplemental objections

to    the    magistrate        judge’s    memorandum         and       recommendation,     or

additional time to file her sur-reply.                       Thus, we conclude that

Regan is not entitled to relief on this basis.

               Regan also challenges the district court’s conclusions

that her complaint was untimely under the statute of limitations

applicable        to    FTCA     claims    and       that     the       Health     Insurance

Portability and Accountability Act (“HIPAA”) does not provide a

private right of action related to the amendment of protected

health information.             Regan did not raise these issues in her

objections         to     the      magistrate          judge’s           memorandum       and

recommendation.          The timely filing of specific objections to a

                                               3
magistrate      judge’s     recommendation     is   necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been    warned    of    the     consequences      of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                     If a

party does not file specific written objections to a finding of

fact or conclusion of law proposed by the magistrate judge, the

party is deemed to have waived her right to appellate review of

that particular finding of fact or conclusion of law made by the

district court.      United States v. Midgette, 478 F.3d 616, 621-22

(4th Cir. 2007).          Applying these principles, we conclude Regan

has waived appellate review of her remaining issues on appeal.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are   adequately   presented     in   the    materials

before   this     Court    and   argument   would   not    aid   the    decisional

process.

                                                                          AFFIRMED




                                        4